EX 99.28(h)(3)(iii) Amendment to Administration Agreement between JNL/BlackRock Global Allocation Fund Ltd. and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL/BlackRock Global Allocation Fund Ltd., an exempt company organized under the Companies law of the Cayman Islands (“Company”), and a wholly owned subsidiary of JNL/BlackRock Global Allocation Fund, a series of JNL Series Trust, an open-end management investment company registered under the Investment Company Act of 1940, as amended. Whereas, the Administrator and the Company entered into an Administration Agreement effective June 10, 2011, as amended by amendment effective as of June 8, 2012 (as amended, “Agreement”), whereby the Administrator agreed to provide certain administrative services to the Company. Whereas, the parties have agreed to amend Section 3 entitled “Administration Fee” to amend the terms of the compensation payable to the Administrator hereunder. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Section 3 of the Agreement is hereby deleted in its entirety and replaced with the following: 3.Administration Fee As compensation for all services rendered, facilities provided, and expenses paid or assumed by the Administrator to or for the Company under this Agreement, the Administrator agrees to accept as full compensation therefor a single fee, accrued daily and payable, with respect to the amount so accrued each month, on the first business day of the next succeeding month, equal to 0.15% of the Company’s average daily net assets. In Witness Whereof, the Administrator and the Company have caused this Amendment to be executed on the 24th day of June, 2013 and effective as of July 1, 2013. JNL/BlackRock Global Allocation Fund Ltd. Jackson National Asset Management, LLC By: /s/ Kelly L. Crosser By: /s/ Mark D. Nerud Name: Kelly L. Crosser Name: Mark D. Nerud Title: Assistant Secretary Title: President and CEO
